                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION


TERRIEK A. VORNES                                                      PLAINTIFF
#112874

v.                           No: 3:19-cv-00378 JM-PSH


DALE COOK, et al.                                                  DEFENDANTS

                                      ORDER

      Plaintiff Terriek A. Vornes filed a pro se complaint pursuant to 42 U.S.C. §

1983 on December 26, 2019, while incarcerated at the Mississippi County Detention

Facility (Doc. No. 2). Vornes’ application to proceed in forma pauperis was granted,

and he was ordered to file an amended complaint describing how each defendant

violated his constitutional rights and why he sues defendants in their official

capacities. Doc. No. 3. Vornes has filed an amended complaint but only describes

the actions of one defendant (Captain McCullom) and does not explain why he sues

defendants in their official capacities. Doc. No. 4. Rather, he complains that he was

denied medical care for a broken tooth and told he would have to pay significantly

more than other prisoners to have a tooth pulled. Id. at 4-5.

      Vornes will be allowed another opportunity to amend his complaint to fully

describe his claims. Vornes is cautioned that an amended complaint renders his

original complaint without legal effect; only claims properly set out in the amended
complaint will be allowed to proceed. In the event Vornes fails to file an amended

complaint conforming to this order within thirty days, this case may be dismissed.

The Clerk of Court is directed to send Vornes a blank § 1983 form.

      IT IS SO ORDERED this 14th day of February, 2020.




                                     UNITED STATES MAGISTRATE JUDGE
